MOORE, J.
The purpose of this appeal is to correct an erroneous fixation of the proportionate share and interest of the respective parties to the suit, in property, which the judgment appealed from, orders sold to affect a partition.
Counsel for all parties in interest 'have agreed on what are the correct proportions and have filed in this court a written agreement to that effect and that the judgment be amended to conform to that agreement.
Considering, therefore, the consent of all parties to this cause, appellants and appellees, evidenced by the petition of their counsel, filed herein on the 3rd day of February, 1905.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from, to the extent that it fixes the share, interest and proportion of the heirs herein and named hereafter, be and the same is hereby amended, so as to read as follows:
(1) 'Catherine Beck, Thirty-Five Hundred and Fortieths; Sophia Beck, Thirty-Five Hundred and Fortieths; Christian Beck, Thirty-Five Hundred and Fortieths; Louisa Beck, wife of John Stelljes, Thirty-Five Hundred and Fortieths and Mary *127Beck, Thirty-Five Hundred and Fortieths; all of whom are the issue of the first marriage of Christian Beck to Sabina Herman.
February 6th, 1905.
(2) Joseph Albert 'Beck, Eighty Four-Five Hundred and Fortieths ; Alexander Beck, Eighty Four-Five Hundred and Fortieths; Theresa Beck, wife of A. 'R. Newstrom, Eighty Four-Five Hundred and Fortieths; John Beck, Eighty Four-Five Hundred and Fortieths; all of whom are the issue of the second marriage of Christian Beck with Margaret Hues.
(3) Josephine Molitor, wife of C. Molitor, Fifty Four-Five Hundred and Fortieths; who is the issue of the marriage of Mrs. Christian Beck with John Moitor, both deceased.
(4) James Stelljes, Five-Five Hundred and Fortieths; John Stelljes, Five-Five Hundred and Fortieths; Josephine Stelljes, wife of G. C. Albert, Five-Five Hundred and'Fortieths; Mart Stelljes, wife of J. Micas, Five-Five Hundred and Fortieths; Joseph Stelljes, Five-Five Hundred and Fortieths.
The said persons above named inheriting by representation of their mother, Louisa Beck, deceased wife of John Stelljes, in the .proportion aforesaid, and 'as thus amended the judgment is affirmed.
The costs of both courts 'to be taxed against and to be 'borne by the mass. '